As Filed with the Securities and Exchange Commission on July 20, 2012 Registration No.333-177903 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment No. 3 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CANYON GOLD CORP. (Exact name of registrant as specified in its charter) Delaware Not Applicable (State or jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification Number) 7810 Marchwood Place, Vancouver BC, Canada, V5S 4A6 (604 202-3212) (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Delbert G. Blewett c/o Canyon Gold Corp. 7810 Marchwood Place, Vancouver BC, Canada, V5S 4A6 (604 202-3212) (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: Leonard E. Neilson, Esq. Leonard E. Neilson, P.C. 8160 South Highland Drive, Suite 209 Sandy, Utah 84093 Phone: (801) 733-0800 Fax: (801) 733-0808 Approximate date of commencement of proposed sale to the public: As promptly as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delay or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [ X] (Do not check if a smaller reporting company) 1 CALCULATION OF REGISTRATION FEE Title of Each Class of Securities To Be Registered Amount to Be Registered (1) Proposed Maximum Offering Price per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common stock $ $ $ We are registering the resale by selling stockholders of 3,380,000 of common stock that we have previously issued.In accordance with Rule 416 under the Securities Act of 1933, as amended, common stock offered hereby shall also be deemed to cover additional securities to be offered or issued to prevent dilution resulting from stock splits, stock dividends or similar transactions. Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457 of the Securities Act and based on the most recent closing price. Registration fee of $329.25 was paid when Form S-1 registration statement was filed on November 10, 2011. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. 2 The information in this prospectus is not complete and may be changed. The selling security holders will not sell these securities until after the registration statement filed with the Securities and Exchange Commission is declared effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to completion, dated July 20 , 2012 PROSPECTUS Canyon Gold Corp. 3,380,000 Shares of Common Stock This prospectus relates to the offer for sale of up to a total of 3,380,000 shares of our common stock that may be sold from time to time by certain existing stockholders named in this prospectus and their successors and assigns.The shares of common stock to be sold by the selling stockholders were acquired in July 2011 through the acquisition of Long Canyon Gold Resources Corp. The shares offered for resale by this prospectus were issued to the applicable selling stockholders in private transactions completed prior to the filing of the registrations statement, of which this prospectus is a part. This offering is not being underwritten. We will not receive any proceeds from the sale of shares in this offering. Our common stock is included for quotation on the OTC Pink Market under the symbol “CGCC”.There is limited trading in our common stock.On May 1, 2012 , the most recent day that our common stock traded, the last reported price per share was $0.55.We intend to apply to have our shares included on the OTC Bulletin Board, although there can be no assurance that our application will be approved.You are urged to obtain current market quotations of our common stock before purchasing any of the shares being offered for sale pursuant to this prospectus. It should be noted that our common stock is subject to a Cease Trade Order issued by the British Columbia Securities Commission. Selling stockholders will initially offer their shares at $0.85 per share until such time as the shares are approved for and quoted on the OTC Bulletin Board.Thereafter, selling stockholders, to the extent a public market exists at such time, may offer and sell shares through public transactions at prices related to the prevailing market prices, or through private transactions at privately negotiated prices.We have agreed to pay all costs and expenses of registering this offering of securities. We are an “emerging growth company” as defined in the Jumpstart Our Business Startups Act (“JOBS Act”) and, as such, will be subject to reduced public company reporting requirements. Investing in our common stock involves substantial risks. You should carefully consider the matters discussed under “Risk Factors” beginning on page 6 of this prospectus. Neither the Securities and Exchange Commission (“SEC”) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is July 20 , 2012 3 TABLE OF CONTENTS Page Prospectus summary 3 Summary Financial Information 5 Risk factors 8 Forward looking statements 13 Dilution 13 Market for common stock 13 Dividend policy 15 The Offering 15 Plan of distribution 15 Selling Stockholders 17 Capitalization 19 Legal proceedings 19 Business 19 Maps of Properties 19 History 21 Plan of Operations 28 Management's discussion and analysis of Financial Condition and Results of Operations 32 Management 33 Stock ownership of certain beneficial owners and management 36 Description of securities 36 Disclosure of Commission position of indemnification for securities act liabilities 37 Legal matters 37 Experts 37 Interests of named experts and counsel 37 Where you can find more information 38 Financial statements 39 As used in this prospectus, unless otherwise indicated, “we”, “us”, “our”, “Canyon Gold” and the “company” refer to Canyon Gold Corp. This prospectus is part of a registration statement we filed with the Securities and Exchange Commission (the “SEC”). You should rely only on the information provided in this prospectus. We have not authorized anyone to provide you with information different from that contained in this prospectus. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any securities other than the common stock offered by this prospectus. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any common stock in any circumstances in which such offer or solicitation is unlawful. The selling stockholders are offering to sell, and seeking offers to buy, shares of common stock only in jurisdictions where offers and sales are permitted. Neither the delivery of this prospectus nor any sale made in connection with this prospectus shall, under any circumstances, create any implication that there has been no change in our affairs since the date of this prospectus or that the information contained by reference to this prospectus is correct as of any time after its date. The information in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of common stock. The rules of the SEC may require us to update this prospectus in the future. 4 PROSPECTUS SUMMARY This summary highlights information contained throughout this prospectus and is qualified in its entirety to the more detailed information and financial statements included elsewhere herein. This summary may not contain all the information that may be important to you. We are an “emerging growth company” under the federal securities laws and will therefore be subject to reduced public company reporting requirements. Before making an investment decision, you should read carefully the entire prospectus, including the information under the "Risk Factors" section and our financial statements and related notes. Our Business Canyon Gold was incorporated in the State of Delaware on May 27, 1998. Our present holdings of mining claims and leases are located in the State of Nevada.According to SEC Industry Guide No. 7, we are classified or considered an exploration stage mining company, which is defined as a company engaged in the search for mineral deposits or reserves of precious and base metal targets, which are not in either the development or production stage. In July 2011, we acquired 100% of the outstanding capital stock of Long Canyon Gold Resources Corp. of North Vancouver BC, Canada (“Long Canyon”), whereby Long Canyon became our wholly owned subsidiary.The acquisition of Long Canyon was accounted for as a reverse acquisition and recapitalization, with Canyon Gold being the legal acquirer and Long Canyon being the accounting acquirer. Canyon Gold and Long Canyon own and control a 100% interest in approximately 640 acres of mineral lease properties and/or approximately 30 BLM mineral lease claims, situated in the west section of the new Long Canyon Gold Trend area of east central Nevada.The properties, located in Range 64E., Township 33N., Meridian MDB&M, are held for the purpose of exploration for gold and silver mineralization deposits and are located near existing exploration projects by other mining companies. Additionally, in May 2011 Long Canyon entered into an option agreement with EMAC Handels AG (“EMAC”) of Pfaeffikon, Switzerland.Upon exercise of the option, Long Canyon will acquire a 100% interest in approximately 6,250 acres of mineral lease properties and/or 275 BLM mineral lease claims, located adjacent to Canyon Gold and Long Canyon’s 30 claims. We have engaged the services of Development Resources LLC of American Fork, Utah (“DRLLC”) to conduct preliminary studies of claims.We intend to conduct exploration activities on the properties in phases. We plan to explore for gold, silver and other minerals on the property covering an area of approximately 6,890 acres, which includes the acres subject to the option. There can be no assurance that a commercially viable mineral deposit exists on our property. Extensive exploration will be required before we can make a final evaluation as to the economic and legal feasibility of any potential deposit. Our principal executive offices are located at 7810 Marchwood Place, Vancouver BC, Canada, V5S 4A6, telephone (604) 202-3212. The offices of DRLLC responsible for management of the company’s exploration program are located at 125 East Main Street # 307, American Fork, Utah 84003. Corporate Name changes The company was originally incorporated in the State of Delaware on May 27, 1998 as Mayne International, Inc.The corporate name was changed to Black Dragon Entertainment, Inc. on September 5, 2000, then to Vita Biotech Corporation on July 31, 2002, and to August Energy Corp. on May 27, 2004. We changed our corporate name to the current Canyon Gold Corp. on March 21, 2011. Our Strategy Canyon Gold and Long Canyon have assembled a portfolio of exploration and potential exploitation projects in the Long Canyon Gold Trend of the State of Nevada. The Long Canyon Gold Trend Area is situated in a mining friendly jurisdiction. Our goal is to secure sufficient capital to conduct the business of exploration and mineral project development.We continue to examine viable mineral leases that could potentially enhance our portfolio. The Offering Selling Stockholders As of the date hereof, and taking into consideration the acquisition of Long Canyon, we have 28,116,702 shares of common stock issued and outstanding. Of those shares, 15,943,702 shares (approximately 56.7%) are held by affiliates of the company and 12,173,000 shares are held by non-affiliates. 5 The 3,380,000 shares being offered pursuant to this prospectus represent approximately 12% of the total outstanding shares.Of the 41 selling stockholders, six, are considered affiliates and are offering a total of 1,240,000 shares hereunder, which is approximately 36.7% of the shares offered hereby and approximately 4.4% of the total issued and outstanding common stock.The remaining 35 selling stockholders are considered non affiliates and are offering a total of 2,140,000 shares hereunder, which is approximately 63.3% of the shares offered hereby and approximately 7.6% of the total issued and outstanding shares. For a list of selling stockholders and the number of shares offered by each, please refer to the “Selling Stockholder” section.Of the 41 selling stockholders, 18 are offering an aggregate of 3,150,000 shares (175,000 shares each), or approximately 93% of the total shares offered. Shares of common stock offered by the company – None Shares of common stock, which may be sold by the selling stockholders – 3,380,000 shares Use of proceeds We will not receive any proceeds from the resale of shares offered by the selling stockholders hereby, all of which proceeds will be paid to the selling stockholders. Risk factors - The purchase of our common stock involves a high degree of risk as highlighted herein. Trading Market – OTC Pink Market. Plan of distribution We expect that selling stockholders could sell their shares primarily through sales into the over-the-counter market, made from time to time at prices that they consider appropriate. See "Plan of Distribution." Cease Trade Order Our common stock is subject to a Cease Trading Order (“CTO”) issued by the British Columbia Securities Commission.We believe the CTO only restricts trading in our shares in the Province of British Columbia and does not affect any past offerings or any future offerings in other Regions/Provinces of Canada or elsewhere. Our Common Stock We currently have an authorized capitalization of 200 million shares of common stock, par value $0.0001 per share, of which 28,116,702 shares are issued and outstanding. Summary Financial Information The acquisition of Long Canyon was accounted for as a reverse acquisition and recapitalization, with Canyon Gold being the legal acquirer.Accordingly, the consolidated financial statements included herein and the summary financial information set forth immediately below are, in substance, those of Long Canyon as the accounting acquirer, with the assets and liabilities and the revenue and expenses of Canyon Gold being included, effective from the date of the acquisition. The historical financial statements for periods prior to the acquisition are those of Long Canyon, except that the equity section and earnings per share have been retroactively restated to reflect the acquisition. 6 SUMMARY FINANCIAL INFORMATION (Continued) The following financial information summarizes the more complete historical audited consolidated financial information of Canyon Gold at the end of this prospectus. Statement of Operations Data From Inception on For the Year Ended For the Year Ended June 19, 2008 Through April 30, 2012 April 30, 2011 April 30, 2012 Revenue $
